February 18, 1950

 Hon. George B. Butler          opinion no. v-1003.
 Chairman, Board of
 Insurance Commissioners        Re: The legality of credlt-
 Austin, Texas                      ing examination and
                                    valuation fees against
                                    premium taxes paid on
                                    workmenls oompensatlon
 Dear Sir:                          insurance.
           Your letter requestlng our opinion relative to
 the above captioned matter asks:
             "WI.11you please advise me whether pre-
      q luresreceived by domestic Insurers on their
      workmen's oompensatloninsurance buslnesa ati
      to be reported and paid under the provisions
      of the present Article 7064a, and if so, wheth-
      er examination and valuation fees paid by such
      insurers shall be allowed as a credit on the
      premium taxes in the manner set out in your
      opinion No. Q-967, dated December 14, 1949.”
           The answer to your questions 1s found in the
ewording of Articles 7064 and 7064a, V.C.S.    _

           Article 7064, Xf.C.9.(Acts 49th Leg., 1945,
 oh.341, Sec. 1, p.574) provides, in part:
           "Fiveryinsurance cornoration.Lloyd's
      or reciprocals, and any other orRan1zatlon
      or conoern transactinnthe business of fire,
      marine. marine Inland, acoldent, credit.
      title,.livestock,fidelity, guaranty, s&e-
      ty, casualty, workmeats compensation,em-
      ployers llabll~tg, or any other kind or
      character of insurance business, other than
      the business of life Insurance.personal ac-
Hon. George B. Butler, page 2   (v-1003)


     report to the Board of Insurance CommFssion-
     ers the gross amount of premix received
     upon property located in this State or on
     risks located in this State during the pre-:
     ceding year, and each of such Insurance
     carriers shall pay an annual tax upon such
     gross premium receipts of three and five-
     tenths per cent. . . .'I (Emphasisours
     throughoutthis opinion unless otherwise
     indicated.)
This Article then sets out variations depending on in-
vestments in Texas securities, and continues thus:
          II
           . . . The taxes aforesaid shall con-
     stitute all taxes collectibleunder the laws
     of this State against any such Insurance
     carriers except maintenance taxes special-
     ly levied under the laws of this State and
     assessed by the Board of InsuranceCommls-
     sloners to support the various activities
     of the divisions of the Board of Insurance
     Commlssloners,and except if any such car-
     rier is writing personal accident or health
     and accident insurance other than workmen's
     compensation,it shall be taxed as otherwise
     provided by law on account of such business
     . . .
          ?Phls Act shall be cumulative of all
     other laws and shall repeal Article 479, Re-
     vised Civil Statutes of 19;i5,as amended, and
     a~11other laws onlr in so far as they levs'-
     any tax on any of the organizationsaffected
     by this Act or otherwise conflict with this
     Act, except as provided above."
          It is our opinion that it was the intent of
the Legislature to subject all workmen's compensation
insurancebusiness to the provisions of the above Act.
          Artlole 7064a, entitled "Tax on domestic life,
accident and health Insurance organizations,"Acts 51st
Leg., R.S.1949, ch.620, p.1365, provides, in part:
          "Every group of individuals,society,
     association,or corporation, (all of which
     shall be deemed included in the term 'Insur-
     ante brganlzatlon~wherever used in this Act)
 Hon. George B. Butler, Page 3    (v-1003)


      organized under the laws of this State
                                ----   -     and
      transactingthe business or 11x-einsurance,
       ersonal aocident Insurance,life and acoi-
       ent insurance. or health and accident in-
      surance for profit . . . shall . . . file its
      annual statement . . . shall pay an annual
      tax of one per cent (1%) of the gross amount
      of premiums collected during such year from
      persons residing or domiciled In the State of
      Texas on aalicles of Insurance . . . Dravlded




      all taxes and license fees collectible under
      the laws of this State from any such insur-
      ante organleatlon,organized under the laws
      of this State, except, and only except unem-
      ployment oompensationtaxes . . .; and In
      case of companies writinu workmen's compen-
      sation Insurance, the taxes otherwise Pro-
      vided by law on account of such business
      . . ."
           It is our opinion that Article 7064a does not
 tax workmen's compensationpremiums and specificallyin-
 dicates that in case of lLfe, health and aocident aom-
 panics also writing workmen's compensationInsurance,
-their latter business is to be taxed under another stat-
 ute, i.e. Artlole 7064.
           In reply to your first question you are advis-
 ed that premitis received by domestio insurers on their
 workmen's compensation insurance business areto be re-
 ported and paid under the provisions of Article 7064,
 V.C.S., and not under AxWcle 7o64a, V.C.S. Your second
 question, depending upon'an affirmativeanswer to your
 first question, therefore need not be answered. Article
 7064 does not provide credit for examination and valua-
 tion fees. See Opinion v-967.
                        SUMMARY
           Premiums received by domestic Insurers
      on their workmen's oompensatlon Insurance
Hon. George B. Butler, page 4   (Q-1003)


     business are to be reported and pald under
     PrOViSlOnS of Article 7064, Q.C.S.
                                   Yours very truly,
                                     PRICE DANIEL
APPROQED:                          Attorney General
Ned McDaniel
State Affairs Division
                                   B;   "i"rF
Charles D. Mathews                      Q. F. Ta lor
Executive Assistant                        Assistant
QFTrammmw